    Case 2:14-cv-08725-CAS-AGR Document 102 Filed 11/21/19 Page 1 of 36 Page ID #:8973
       67(9(17*8%1(5%DU1R
      -(552/'/%5(*0$1±%DU1R
 Name JASON B. KOMORSKY – Bar No. 155677
 Address 21650 Oxnard Street, Suite 500
 City, State, Zip Woodland Hills, CA 91367
 Phone 818-827-9000
 Fax 818-827-9099
 E-Mail sgubner@bg.law; jbregman@bg.law; jkomorsky@bg.law
 G FPD        G Appointed    G CJA      G Pro Per    G✘Retained

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
JEFFREY I. GOLDEN, Chapter 7 Trustee of Aletheia                        CASE NUMBER:
Research and Management, Inc.
                                                                                              2:14-cv-08725-CAS(AGRx)
                                                    PLAINTIFF(S),
                                  v.
O’MELVENY & MYERS LLP; STEVEN J. OLSON, an
individual; and J. JORGE DENEVE, an individual, et al.,                                   NOTICE OF APPEAL
                                                 DEFENDANT(S).



NOTICE IS HEREBY GIVEN that                             Jeffrey I. Golden, as Chapter 7 Trustee,                 hereby appeals to
                                                                  Name of Appellant
the United States Court of Appeals for the Ninth Circuit from:

 Criminal Matter                                                        Civil Matter
 G Conviction only [F.R.Cr.P. 32(j)(1)(A)]                              ✘ Order (specify):
                                                                        G
 G Conviction and Sentence                                                  Order [Dkt #99] Denying Motion to Vacate,
 G Sentence Only (18 U.S.C. 3742)                                        & Granting Motion to Confirm Arbitral Award
 G Pursuant to F.R.Cr.P. 32(j)(2)                                       G Judgment (specify):
 G Interlocutory Appeals
 G Sentence imposed:
                                                                        G Other (specify):

 G Bail status:



Imposed or Filed on                11/1/2019            . Entered on the docket in this action on 11/1/2019                                  .

A copy of said judgment or order is attached hereto.


November 21, 2019                                           /s/ Steven T. Gubner
Date                                                    Signature Steven T. Gubner
                                                        G Appellant/ProSe G  ✘ Counsel for Appellant                  G Deputy Clerk

Note:     The Notice of Appeal shall contain the names of all parties to the judgment or order and the names and addresses of the
          attorneys for each party. Also, if not electronically filed in a criminal case, the Clerk shall be furnished a sufficient number
          of copies of the Notice of Appeal to permit prompt compliance with the service requirements of FRAP 3(d).



A-2 (01/07)                                                 NOTICE OF APPEAL
Case 2:14-cv-08725-CAS-AGR Document 102 Filed 11/21/19 Page 2 of 36 Page ID #:8974



   Names of All Parties to the Order and
   Names/Addresses of the Attorneys for Each Party:


   Plaintiff and Appellant:
            Jeffrey I. Golden, as Chapter 7 Trustee of Aletheia Research and Management, Inc.
   Counsel for Plaintiff and Appellant:
   Steven T. Gubner
   Jerrold L. Bregman
   Jason B. Komorsky
   BRUTZKUS GUBNER
   21650 Oxnard Street, Suite 500
   Woodland Hills, CA 91367
   Email: sgubner@bg.law
          jbregman@bg.law
          jkomorsky@bg.law


   Defendants and AppellHHs:
        O’Melveny & Myers LLP; Steven J. Olson and J. Jorge deNeve

   Counsel for Defendants and AppelOHHs:
   Kevin S. Rosen
   Matthew S. Kahn
   Shannon Mader
   Blake Shinoda
   GIBSON, DUNN & CRUTCHER LLP
   333 S. Grand Ave.
   Los Angeles, CA 90071-3197
   Email: krosen@gibsondunn.com
          mkahn@gibsondunn.com
          smader@gibsondunn.com
          bshinoda@gibsondunn.com
Case2:14-cv-08725-CAS-AGR
Case 2:14-cv-08725-CAS-AGR Document
                           Document102
                                    99 Filed
                                       Filed11/01/19
                                             11/21/19 Page
                                                      Page13of
                                                             of34
                                                                36 Page
                                                                   PageID
                                                                        ID#:8937
                                                                           #:8975
Case2:14-cv-08725-CAS-AGR
Case 2:14-cv-08725-CAS-AGR Document
                           Document102
                                    99 Filed
                                       Filed11/01/19
                                             11/21/19 Page
                                                      Page24of
                                                             of34
                                                                36 Page
                                                                   PageID
                                                                        ID#:8938
                                                                           #:8976
Case2:14-cv-08725-CAS-AGR
Case 2:14-cv-08725-CAS-AGR Document
                           Document102
                                    99 Filed
                                       Filed11/01/19
                                             11/21/19 Page
                                                      Page35of
                                                             of34
                                                                36 Page
                                                                   PageID
                                                                        ID#:8939
                                                                           #:8977
Case2:14-cv-08725-CAS-AGR
Case 2:14-cv-08725-CAS-AGR Document
                           Document102
                                    99 Filed
                                       Filed11/01/19
                                             11/21/19 Page
                                                      Page46of
                                                             of34
                                                                36 Page
                                                                   PageID
                                                                        ID#:8940
                                                                           #:8978
Case2:14-cv-08725-CAS-AGR
Case 2:14-cv-08725-CAS-AGR Document
                           Document102
                                    99 Filed
                                       Filed11/01/19
                                             11/21/19 Page
                                                      Page57of
                                                             of34
                                                                36 Page
                                                                   PageID
                                                                        ID#:8941
                                                                           #:8979
Case2:14-cv-08725-CAS-AGR
Case 2:14-cv-08725-CAS-AGR Document
                           Document102
                                    99 Filed
                                       Filed11/01/19
                                             11/21/19 Page
                                                      Page68of
                                                             of34
                                                                36 Page
                                                                   PageID
                                                                        ID#:8942
                                                                           #:8980
Case2:14-cv-08725-CAS-AGR
Case 2:14-cv-08725-CAS-AGR Document
                           Document102
                                    99 Filed
                                       Filed11/01/19
                                             11/21/19 Page
                                                      Page79of
                                                             of34
                                                                36 Page
                                                                   PageID
                                                                        ID#:8943
                                                                           #:8981
Case 2:14-cv-08725-CAS-AGR
  Case  2:14-cv-08725-CAS-AGRDocument 99102
                               Document   FiledFiled
                                                 11/01/19  Page
                                                     11/21/19   8 of10
                                                              Page  34ofPage ID #:8944
                                                                        36 Page   ID
                                      #:8982
Case 2:14-cv-08725-CAS-AGR
  Case  2:14-cv-08725-CAS-AGRDocument 99102
                               Document   FiledFiled
                                                 11/01/19  Page
                                                     11/21/19   9 of11
                                                              Page  34ofPage ID #:8945
                                                                        36 Page   ID
                                      #:8983
Case 2:14-cv-08725-CAS-AGR
  Case                      Document
        2:14-cv-08725-CAS-AGR        99 102
                              Document   FiledFiled
                                               11/01/19   PagePage
                                                    11/21/19   10 of12
                                                                     34of Page ID #:8946
                                                                          36 Page  ID
                                      #:8984
Case 2:14-cv-08725-CAS-AGR
  Case                      Document
        2:14-cv-08725-CAS-AGR        99 102
                              Document   FiledFiled
                                               11/01/19   PagePage
                                                    11/21/19   11 of13
                                                                     34of Page ID #:8947
                                                                          36 Page  ID
                                      #:8985
Case 2:14-cv-08725-CAS-AGR
  Case                      Document
        2:14-cv-08725-CAS-AGR        99 102
                              Document   FiledFiled
                                               11/01/19   PagePage
                                                    11/21/19   12 of14
                                                                     34of Page ID #:8948
                                                                          36 Page  ID
                                      #:8986
Case 2:14-cv-08725-CAS-AGR
  Case                      Document
        2:14-cv-08725-CAS-AGR        99 102
                              Document   FiledFiled
                                               11/01/19   PagePage
                                                    11/21/19   13 of15
                                                                     34of Page ID #:8949
                                                                          36 Page  ID
                                      #:8987
Case 2:14-cv-08725-CAS-AGR
  Case                      Document
        2:14-cv-08725-CAS-AGR        99 102
                              Document   FiledFiled
                                               11/01/19   PagePage
                                                    11/21/19   14 of16
                                                                     34of Page ID #:8950
                                                                          36 Page  ID
                                      #:8988
Case 2:14-cv-08725-CAS-AGR
  Case                      Document
        2:14-cv-08725-CAS-AGR        99 102
                              Document   FiledFiled
                                               11/01/19   PagePage
                                                    11/21/19   15 of17
                                                                     34of Page ID #:8951
                                                                          36 Page  ID
                                      #:8989
Case 2:14-cv-08725-CAS-AGR
  Case                      Document
        2:14-cv-08725-CAS-AGR        99 102
                              Document   FiledFiled
                                               11/01/19   PagePage
                                                    11/21/19   16 of18
                                                                     34of Page ID #:8952
                                                                          36 Page  ID
                                      #:8990
Case 2:14-cv-08725-CAS-AGR
  Case                      Document
        2:14-cv-08725-CAS-AGR        99 102
                              Document   FiledFiled
                                               11/01/19   PagePage
                                                    11/21/19   17 of19
                                                                     34of Page ID #:8953
                                                                          36 Page  ID
                                      #:8991
Case 2:14-cv-08725-CAS-AGR
  Case                      Document
        2:14-cv-08725-CAS-AGR        99 102
                              Document   FiledFiled
                                               11/01/19   PagePage
                                                    11/21/19   18 of20
                                                                     34of Page ID #:8954
                                                                          36 Page  ID
                                      #:8992
Case 2:14-cv-08725-CAS-AGR
  Case                      Document
        2:14-cv-08725-CAS-AGR        99 102
                              Document   FiledFiled
                                               11/01/19   PagePage
                                                    11/21/19   19 of21
                                                                     34of Page ID #:8955
                                                                          36 Page  ID
                                      #:8993
Case 2:14-cv-08725-CAS-AGR
  Case                      Document
        2:14-cv-08725-CAS-AGR        99 102
                              Document   FiledFiled
                                               11/01/19   PagePage
                                                    11/21/19   20 of22
                                                                     34of Page ID #:8956
                                                                          36 Page  ID
                                      #:8994
Case 2:14-cv-08725-CAS-AGR
  Case                      Document
        2:14-cv-08725-CAS-AGR        99 102
                              Document   FiledFiled
                                               11/01/19   PagePage
                                                    11/21/19   21 of23
                                                                     34of Page ID #:8957
                                                                          36 Page  ID
                                      #:8995
Case 2:14-cv-08725-CAS-AGR
  Case                      Document
        2:14-cv-08725-CAS-AGR        99 102
                              Document   FiledFiled
                                               11/01/19   PagePage
                                                    11/21/19   22 of24
                                                                     34of Page ID #:8958
                                                                          36 Page  ID
                                      #:8996
Case 2:14-cv-08725-CAS-AGR
  Case                      Document
        2:14-cv-08725-CAS-AGR        99 102
                              Document   FiledFiled
                                               11/01/19   PagePage
                                                    11/21/19   23 of25
                                                                     34of Page ID #:8959
                                                                          36 Page  ID
                                      #:8997
Case 2:14-cv-08725-CAS-AGR
  Case                      Document
        2:14-cv-08725-CAS-AGR        99 102
                              Document   FiledFiled
                                               11/01/19   PagePage
                                                    11/21/19   24 of26
                                                                     34of Page ID #:8960
                                                                          36 Page  ID
                                      #:8998
Case 2:14-cv-08725-CAS-AGR
  Case                      Document
        2:14-cv-08725-CAS-AGR        99 102
                              Document   FiledFiled
                                               11/01/19   PagePage
                                                    11/21/19   25 of27
                                                                     34of Page ID #:8961
                                                                          36 Page  ID
                                      #:8999
Case 2:14-cv-08725-CAS-AGR
  Case                      Document
        2:14-cv-08725-CAS-AGR        99 102
                              Document   FiledFiled
                                               11/01/19   PagePage
                                                    11/21/19   26 of28
                                                                     34of Page ID #:8962
                                                                          36 Page  ID
                                      #:9000
Case 2:14-cv-08725-CAS-AGR
  Case                      Document
        2:14-cv-08725-CAS-AGR        99 102
                              Document   FiledFiled
                                               11/01/19   PagePage
                                                    11/21/19   27 of29
                                                                     34of Page ID #:8963
                                                                          36 Page  ID
                                      #:9001
Case 2:14-cv-08725-CAS-AGR
  Case                      Document
        2:14-cv-08725-CAS-AGR        99 102
                              Document   FiledFiled
                                               11/01/19   PagePage
                                                    11/21/19   28 of30
                                                                     34of Page ID #:8964
                                                                          36 Page  ID
                                      #:9002
Case 2:14-cv-08725-CAS-AGR
  Case                      Document
        2:14-cv-08725-CAS-AGR        99 102
                              Document   FiledFiled
                                               11/01/19   PagePage
                                                    11/21/19   29 of31
                                                                     34of Page ID #:8965
                                                                          36 Page  ID
                                      #:9003
Case 2:14-cv-08725-CAS-AGR
  Case                      Document
        2:14-cv-08725-CAS-AGR        99 102
                              Document   FiledFiled
                                               11/01/19   PagePage
                                                    11/21/19   30 of32
                                                                     34of Page ID #:8966
                                                                          36 Page  ID
                                      #:9004
Case 2:14-cv-08725-CAS-AGR
  Case                      Document
        2:14-cv-08725-CAS-AGR        99 102
                              Document   FiledFiled
                                               11/01/19   PagePage
                                                    11/21/19   31 of33
                                                                     34of Page ID #:8967
                                                                          36 Page  ID
                                      #:9005
Case 2:14-cv-08725-CAS-AGR
  Case                      Document
        2:14-cv-08725-CAS-AGR        99 102
                              Document   FiledFiled
                                               11/01/19   PagePage
                                                    11/21/19   32 of34
                                                                     34of Page ID #:8968
                                                                          36 Page  ID
                                      #:9006
Case 2:14-cv-08725-CAS-AGR
  Case                      Document
        2:14-cv-08725-CAS-AGR        99 102
                              Document   FiledFiled
                                               11/01/19   PagePage
                                                    11/21/19   33 of35
                                                                     34of Page ID #:8969
                                                                          36 Page  ID
                                      #:9007
Case 2:14-cv-08725-CAS-AGR
  Case                      Document
        2:14-cv-08725-CAS-AGR        99 102
                              Document   FiledFiled
                                               11/01/19   PagePage
                                                    11/21/19   34 of36
                                                                     34of Page ID #:8970
                                                                          36 Page  ID
                                      #:9008
